Morgan, J.,
dissenting. In the case of Felter v. Field, 1 An. 83, it was said: “Was the property sold by the plaintiffs in the possession of the defendants at the time of the attempt to enforce the vendor’s privilege ? It was on shipboard under a bill of lading. It was in the possession of the carrier who possessed it for the lawful holder of the bill of lading, who had the only symbol of ownership, and had the sole control of it and sole power of disposing of it. By putting the bill of lading in the postoffice the defendants parted with all control over it, for they addressed it to the consignees in whose favor the bill, was made, and on whose signature the shipment was to be delivered. In no sense could the defendants be considered as being in the possession of the property after the shipment and transmission of the bill of lading towards its destination.’’ The same doctrine was recognized by this court in the case of Delgado v. Wilbur, 25 An. 82.
These decisions rest upon what I understand to be the well recognized principles of the commercial law. It is based upon the doctrine that the bill of lading is the title to the property which it represents.
In this case Wilkinson, a debtor of plaintiffs, shipped to them a certain quantity of sugar and molasses. The sugar was marked with-their initials. The bill of lading under which it was shipped declared that it was to be delivered to them or to their assigns, at New Orleans. The produce reached New Orleans. The bill of lading was delivered to plaintiffs. After the bill of lading was in their possession, the property was seized under a fieri facias. I think the property was not liable to seizure. It was not in the possession of Wilkinson, nor was it under his control. Even had he sold it to Chaffraix & Agar on a credit, and they had failed before it had been delivered to them,‘he could only have prevented them from taking possession of it by stopping it in transitu. The assignment of the bill of lading by Chaffraix & Agar would have been good. As soon as the bill of lading reached their hands they could have sold the property which it represented f and this, because in law the possession of the bill of lading was their title to the property. If the legal title was in them, it could not be seized by Wilkinson’s other creditors under a fieri facias.
For these reasons, as well as for those given by the district judge, I think the judgment should be affirmed.